May 5, Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2010 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) announced consolidated earnings of $1.43per basic share for the first quarter of 2010, a $0.30 increase from the $1.13 per basic share earned during the first quarter of 2009.Consolidated net income was $64.6million for the first quarter of 2010, compared to $50million for the prior-year quarter. According to Jeffrey W. Shaw, Chief Executive Officer, “Our net income of $64.6million in the first quarter of 2010 is a significant improvement over the prior year.The natural gas segment experienced higher operating results as rate relief and a return to more normal weather combined for a $23million increase in operating margin over the prior-year quarter.You may remember that in 2009, Arizona experienced one of its warmest winters in the past 100years.Our sensible cost controls kept operating cost increases to a minimum, which also contributed to the stronger earnings.”Shaw concluded by saying, “We remain focused on the core fundamentals of our business, and believe we are seeing the results of that strategy.These results include a recent Standard & Poor’s credit rating outlook revision to positive from stable, which could ultimately lead to lower financing costs for the Company and our customers.” -more- For the twelve months ended March 31, 2010, consolidated net income was $102.1million, or $2.27per basic share, compared to $61.8million, or $1.41per basic share, during the twelve-month period ended March31, 2009.The increase between periods reflected higher operating margin, a significant improvement in other income, and lower financing costs.Other income in the current twelve-month period includes an $11.6million ($0.26 per share) increase in the cash surrender values of company-owned life insurance (“COLI”) policies, while the prior twelve-month period included an $11.5million ($0.26 per share) decrease in COLI policies. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $23million in the first quarter of 2010 compared to the first quarter of 2009.Differences in heating demand, caused primarily by weather variations, provided $13million of the operating margin increase as temperatures in the current quarter were relatively normal, while temperatures were significantly warmer than normal in the first quarter of 2009.Rate relief provided $10million of the operating margin increase, consisting of $9million in Nevada and $1million in California.Customer growth had a negligible impact as 9,000net new customers were added during the last twelve months. Operating expenses for the quarter increased $2.1million, or twopercent, compared to the first quarter of 2009 primarily due to higher employee-related and general costs.Lower depreciation rates in the Nevada rate jurisdictions mitigated the increase. -more- Other income, which principally includes returns on COLI policies and non-utility expenses, improved $1.3million between quarters.This was primarily due to a favorable swing in the cash surrender values of COLI policies.Net financing costs were virtually unchanged. Twelve Months to Date Operating margin increased $37million between periods.Rate relief and rate changes provided a net $18million increase, consisting of rate relief of $16million in Arizona, $11million in Nevada, and $3million in California, partially offset by a decrease of $12million related to the return to a seasonal margin methodology in California in 2009.Differences in heating demand caused primarily by weather variations between periods resulted in a $23million operating margin increase as warmer-than-normal temperatures were experienced during both periods (during the twelve-month period of 2010, operating margin was negatively impacted by $5million, while the negative impact in the twelve-month period of 2009 was $28million).Customer growth contributed $1million in operating margin.Conservation, resulting from current economic conditions and energy efficiency, negatively impacted operating margin by an estimated $5million. -more- Operating expenses increased $12.3million, or two percent, between periods principally due to general cost increases and higher employee-related benefit costs.The increase was mitigated by somewhat lower staffing levels.Despite additional plant in service, depreciation expense decreased slightly due to lower depreciation rates in California and Nevada rate jurisdictions. Other income improved $21.6million between periods.This was primarily due to the net change in the cash surrender values of COLI policies.Net financing costs decreased $6million between periods due to a reduction in outstanding debt and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,830,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, 2010 2009 Consolidated Operating Revenues $ 668,751 $ 689,862 Net Income $ 64,648 $ 49,981 Average Number of Common Shares Outstanding 45,221 44,424 Basic Earnings Per Share $ 1.43 $ 1.13 Diluted Earnings Per Share $ 1.42 $ 1.12 TWELVE MONTHS ENDED MARCH 31, 2010 2009 Consolidated Operating Revenues $ 1,872,713 $ 2,020,998 Net Income $ 102,149 $ 61,802 Average Number of Common Shares Outstanding 44,948 43,825 Basic Earnings Per Share $ 2.27 $ 1.41 Diluted Earnings Per Share $ 2.26 $ 1.40 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, 2010 2009 2010 2009 Results of Consolidated Operations Contribution to net income - gas operations $ 65,317 $ 49,852 $ 94,885 $ 54,266 Contribution to net income - construction services (669 ) 129 7,264 7,536 Net income $ 64,648 $ 49,981 $ 102,149 $ 61,802 Basic earnings per share $ 1.43 $ 1.13 $ 2.27 $ 1.41 Diluted earnings per share $ 1.42 $ 1.12 $ 2.26 $ 1.40 Average outstanding common shares 45,221 44,424 44,948 43,825 Average shares outstanding (assuming dilution) 45,595 44,680 45,287 44,118 Results of Natural Gas Operations Gas operating revenues $ 614,509 $ 635,106 $ 1,594,246 $ 1,685,201 Net cost of gas sold 352,255 395,810 823,075 951,088 Operating margin 262,254 239,296 771,171 734,113 Operations and maintenance expense 86,705 84,662 350,985 338,116 Depreciation and amortization 42,696 42,339 167,207 168,031 Taxes other than income taxes 9,766 10,111 36,973 36,697 Operating income 123,087 102,184 216,006 191,269 Other income (deductions) (531 ) (1,786 ) 7,845 (13,729 ) Net interest deductions 18,024 18,182 73,933 79,926 Net interest deductions on subordinated debentures 1,912 1,933 7,710 7,730 Income before income taxes 102,620 80,283 142,208 89,884 Income tax expense 37,303 30,431 47,323 35,618 Contribution to net income - gas operations $ 65,317 $ 49,852 $ 94,885 $ 54,266 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2010 FINANCIAL STATISTICS Market value to book value per share at quarter end 117 % Twelve months to date return on equity total company 9.3 % gas segment 9.1 % Common stock dividend yield at quarter end 3.3 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 819,717 7.40 10.15 Northern Nevada 116,584 8.29 10.15 Southern California 143,851 7.87 10.50 Northern California 52,285 8.99 10.50 South Lake Tahoe 11,815 8.99 10.50 Paiute Pipeline Company (1) 84,717 9.47 12.00 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) 2010 2009 2010 2009 Residential 34,501,432 31,971,846 69,503,179 64,752,340 Small commercial 11,599,524 11,158,027 29,863,922 29,867,581 Large commercial 3,394,893 3,798,409 11,320,605 12,161,895 Industrial / Other 1,705,063 2,304,803 6,662,608 9,166,640 Transportation 25,741,783 26,921,730 103,209,444 116,686,840 Total system throughput 76,942,695 76,154,815 220,559,758 232,635,296 HEATING DEGREE DAY COMPARISON Actual 1,128 1,018 1,932 1,712 Ten-year average 1,103 1,092 1,894 1,890 Heating degree days for prior periods have been recalculated using the current period customer mix.
